DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Request for Continued Examination
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.

Response to Amendment
The amendment filed 6/10/22 introducing claim 16 similar to previously allowed claim 2 is entered.

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
           The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims including the manner of synthesizing speech using a cross lingual mapping of correlated differing phonemes of different languages obtained from received text corresponding to portions of a language assigned to a user and a secondary portion of a language that is not assigned to the user as provided by the most recent amendments and as argued by Applicant (12/17/21).
           Rogers (US PGPUB 2010/0082328 A1) discloses a method for speech synthesis including performing mapping of phonemes in one language to another vi a table lookup where a pronunciation fora phoneme is mapped into a pronunciation for a phoneme in a target language, but does not disclose the combination of limitations recited in the independent claims
           Qian (“A Cross-Language State Sharing and Mapping Approach to Bilingual (Mandarin-English) TTS”) discloses performing synthesis of bilingual speech using the International Phonetic Alphabet (IPA) and a cross lingual mapping approach, but does not disclose the combination of limitations recited in the independent claims
           Ramani (“A Common Attribute based Unified HTS framework for Speech Synthesis in Indian Languages”) discloses a hidden Markov model based Text to speech synthesis method of performing speech synthesis for multiple languages using a common phoneset, but does not disclose the combination of limitations recited in the independent claims
           Fructuoso (US PGPUB 2015/0186359 A1) discloses a multilingual prosody generation method including providing output indicating prosody for multiple languages with the use of a neural network model, but does not disclose the combination of limitations recited in the independent claims
           Moberg (“Cross-Lingual Phoneme Mapping for Multilingual Synthesis
Systems”) discloses modifying the phonetic transcription of a new language by presenting it with the phoneme set supported by an existing TTS system, but does not disclose the combination of limitations recited in the independent claims                    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658